 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Electric Company and Local 145,AmericanFederation of Technical Engineers,AFL-CIO, Peti-tioner.Case 1-UC-105June 27 1973DECISION ON REVIEW AND ORDERBY CHAIRMANMILLER ANDMEMBERS FANNING ANDPENELLOOn January 10, 1973, the Regional Director forRegion 1 issued a Decision and Clarification of Bar-gainingUnit in the above-entitled proceeding inwhich he clarified the Petitioner's existing unit ofmanufacturing operational planning, methods andtime standards employees at the Employer's Pittsfield,Massachusetts, plants so as to include 11 audit andwork sample employees. Thereafter, in accordancewith Section 102.67 of the National Labor RelationsBoard Rules and Regulations, the Employer filed atimely request for review of the Regional Director'sdecision on the ground that he departed from official-ly reported precedent and made findings of fact whichare erroneous. The Petitioner filed opposition there-to.By telegraphic order dated March 12, 1973, therequest for review was granted.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review and makesthe following findings:The Employer, a New York corporation, is engagedat its Pittsfield,Massachusetts, location in the manu-facture of power transformers, distribution trans-formers, and protective equipment. In Case 1-RC-7708, the Petitioner was certified as the represent-ative of the employees in the following unit:All manufacturing operational planning, meth-ods and time standards employees of the Em-ployer at its Power Transformer Department,Distribution Transformer Department, and Dis-tributionProtectiveEquipmentDepartmentplants in Pittsfield, Massachusetts, excluding su-pervisory and managerial employees in thesecategories and excluding all other employees,guards and supervisors as defined in the Act.'In February 1972, the Employer established a newwork measurement and control section within its1This certification issued onApril 13, 1964 Themost recent collective-bargaining contract for the employees in this unit was effective from January26, 1970,through May26, 1973transformer division headquarters operation. The Pe-titioner contends that 11 of the employees in this newsection who are engaged in effort appraisal and worksampling are an accretion to its aforesaid unit .2 TheRegional Director found merit in this contention be-cause both groups were engaged in work measure-ment functions of a technical nature utilizingsimilartechniques, received similar pay and were ultimatelyresponsible to the manager of manufacturing.The Employer generally contends that the workfunction of the unit employees directly involves theimmediate production process-"to determine specif-ically how a piece or part will be made"-whereas thefunction of the new group involves fact findings usedto "evaluate trends in the overall effectiveness of the[Employer's] business" and that therefore the newgroup may not be properly accreted to the existingproduction type unit. For reasons set forth below, weagree with the Employer.As set forth in the Regional Director's decision inCase 1-RC-7708 the Employer operates several man-ufacturing departments at its Pittsfield facility. Eachdepartment is directed by a general manager and isdivided into subsections under the supervision of asubsection manager. Each subsection is further subdi-vided into functional units or groups which are underthe control of a group manager. Within each suchgroup are a certain number of bargaining unit em-ployees who are now classified as manufacturingmethods and work measurement employees and oper-ational planners.Methods and work measurementemployees in the unit are (1) to establish proceduresfor the operation of production machines and for themanufacturing of parts and (2) to determine timestandards for the manufacture of parts. The opera-tional planners determine the sequence to be followedin the manufacture of a part.On the other hand, the new work measurement andcontrol section consisting of two effort appraisers andnine work samplers was administratively establishedas a part of the Employer's power transformer divi-sion. This section is under the direction of a managerwho is located in the transformer division headquar-ters.He reports to the manager of manufacturing sys-tems who is in turn responsible to the vice presidentof the transformer division. Within the section thereisalso one supervisor who directs the work of theemployees sought. Utilizing an established procedure,the effort appraisers observe the motions an employeeuses in order to assess the speed at which the employ-ees are working. The work samplers observe employ-ees inproduction areas to determine if they are2The record does not disclose the current number of employees in theexisting unitAt the time of certification there were approximately 85 em-ployees in the unit204 NLRB No. 99 GENERAL ELECTRIC COMPANY577engaged in productive or nonproductive work. Thedata collected by these employees is correlated by acomputer and the results are forwarded to the manag-er of measurement systems who is responsible for thepreparation of trend charts, used by the managementin assessingthe overall trends in employee perfor-mance.Prior to the discontinuance of the incentive paysystem in July 1972, the Employer utilized the effortappraisal and work sampling techniqueas a manage-ment tool only in sporadic instances in which it con-ducted special studies. In such instances the effortappraisal and work sampling were performed by su-pervisors, managerial employees, and, in a few instan-ces,by unit employees. The need for continuousinformation with respect to the effectiveness of plantoperations did not arise until the Employer discontin-ued the use of the incentive rate method of pay infavor of a "daytime rate." According to testimonyintroduced by the Employer, the new group providesinformation for management to determine "if em-ployees overall are generally performing better orworse on a production basis under the new day-worksystem."When the Employer established the workmeasurementand control section in its transformerdivision headquarters, it recruited personnel fromvarious differentmanufacturing departments butonly one bargaining unit employee was selected. Al-though the unit employees occasionally utilize the ef-fort appraisal and work sampling techniques in con-junction with other techniques in the performance oftheir duties, the record also discloses that substantialadditional training would be required for the newlyestablished group to perform the duties of the unitemployees. Even though both the unit employees andthe new group spend a considerable portion of theirworkday on the production floor, the Employer antic-ipates it will expand the responsibilities of the newgroup beyond their existing functions in order to per-form method audits, paper administration audits, andadministrative audits, thus broadening the scope ofthe new group's work.From the foregoing we conclude that, unlike theunit employees, effort appraisers and work samplersare not engaged in work which is directly related tothe Employer's manufacturing operations. Althoughboth groups may occasionally utilize similar workmeasurement techniques, this fact alone is insufficientto warrant the accretion of the new group to the ex-isting unit, where, as here, the functions performed bythe two groups are in no way integrated or related andthere is no common supervision. Accordingly, weshall dismiss the petition.ORDERIt is hereby ordered that the petition herein be, andithereby is, dismissed.